DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Formal Matters
Applicant’s response filed 12/16/2021 which provided a claims listing with no further claims amendments, has been entered.  The Declaration under 37 C.F.R. § 1.132 to Dr. Moritz Stolla, has also been entered.  Claims 1-16 and 18-24 are pending.  Claim 17 was previously cancelled.  Claims 1-14 are withdrawn from further consideration as being directed to a non-elected invention.  Claims 15, 16 and 18-24 have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Claim Rejection - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 16 and 18-24 remain rejected under 35 U.S.C. § 103 as being unpatentable over Slichter et al. (U.S. PGPUB 2013/0131639; 2013; cited in the IDS dated 11/20/2018), taken in view of Tynngard et al. (Transfusion, Vol. 48, pp. 1669-1675; 2008; cited in the IDS dated 5/10/2019).  
It is initially noted that claim 15 (“[a] toleragenic platelet composition prepared by a process, the process comprising the steps of”) is a product by process claim.  MPEP § 2113 states that “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  For a product-by-process claim, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP § 2113).  
Accordingly, the toleragenic platelet composition is only relevant as to the way the platelet composition is obtained (the process) and is immaterial to the patentability of the toleragenic platelet composition (i.e., the product; see MPEP § 2113).  In view of the above, all the ancillary steps within claim 15 (as well as dependent claims 16 and 18-24) are not relevant within a product by process claim.

Regarding claims 15, 16 and 22-24, Slichter teaches a toleragenic platelet composition that has a recipient acceptance rate of 90% or more (i.e., 90% or more which includes up to 100% acceptance; paragraphs 14 and 72-74, Tables 3 and 4; claims 1-5 and 9-26).  
Regarding claims 15 and 22-24, Slichter teaches a toleragenic platelet composition prepared where the utilized leukoreduction filter includes PLS-5A, PLF-1, PL-1B, LEUKOGUARD RS, LEUKTRAP SC PL, LRF-10, PXL 8, PXL12, PXLA, RCXL 1 and RCXL 2, where filtration may result in the leukoreduction of a sample by at least 90%, or 100%, and all numbers in between, as compared to untreated samples (paragraphs 14, 20, 21 and 42; claims 19-26; leukoreduction filters).  It is noted that the originally filed specification (e.g., paragraphs 22-29, 50, 96 and 116; Tables 1-8 and 10) teaches the use of the same leukoreduction filters as in the prior art, as indicated above (Slichter, paragraphs 14, 20, 21 and 42).

Regarding claims 15, 18, 19 and 21, Slichter teaches that for the toleragenic platelet composition, the pathogen reduction on the whole blood is performed via the addition of a photosensitizer (e.g., riboflavin, porphyrins, psoralens, dyes such as neutral red, methylene blue, acridine, toluidines, flavine (acriflavine hydrochloride) and phenothiazine derivatives, coumarins, quinolones, quinones, anthroquinones and endogenous photosensitizers) to the blood and irradiating the blood with 290-370 nm UV light (i.e., pathogen reduction; paragraphs 14 and 37-39; claims 19-26).  As noted above, Slichter also teaches preparing a platelet rich plasma or a platelet concentrate from the filtered and pathogen reduced whole blood (paragraph 14 claims 9 and 12).  Additionally, Slichter teaches that platelet rich plasma was filtered through a leukoreduction filter (Pall PL-1B; paragraph 79). 
Regarding claim 15 and 20, Slichter teaches that the toleragenic platelet composition is capable of not producing an immune reaction in a recipient receiving the platelet composition (paragraphs 14 and 16; claims 19-26).
Regarding claim 15, although Slichter teaches the above and teaches that the combination of filtration/centrifugation (F-LR/C-LR) with gamma irradiation (Table 4) had unexpectedly improved the results to 100% successful acceptance rates (paragraph 74; 
Regarding claim 15, Tynngard teaches that transfusion-associated graft-versus-host disease (GVHD) is a rare but highly lethal complication caused by engraftment of allogeneic T lymphocytes in the recipient after transfusion of a blood component (page 1669, column 2, paragraph 1).  The occurrence of transfusion-associated GVHD can be prevented by gamma irradiation of blood components since gamma irradiation inhibits lymphocyte proliferation.  After gamma irradiation, platelet function was evaluated during platelet storage for 7 days (page 1669, column 2, paragraph 1).  The results indicate a well-preserved quality of gamma-irradiated platelets during storage for 7 days as assessed by in vitro methods, with no difference compared to non-irradiated platelets (Abstract).  That is, Tynngard teaches that it was known in the art to gamma irradiate platelet products to prevent transfusion associated GVHD occurrence and that such treated platelets can be stored for seven days with no difference in platelet quality as compared to non-irradiated platelets.
A person of ordinary skill in the art would have been motivated to apply gamma irradiation discussed in Tynngard to the toleragenic platelet composition of Slichter since both references teach the use of such a technique to providing platelet compositions with less immunogenic properties, where Slichter indicates the utilization of filtration/centrifugation (F-LR/C-LR) with gamma irradiation improved results to 100% successful acceptance rates, while Tynngard teaches that it was known in the art to gamma irradiate platelet products to prevent transfusion associated GVHD occurrence 
A person of ordinary skill in the art would have had a reasonable expectation of success in applying gamma irradiation discussed in Tynngard to the toleragenic platelet composition of Slichter since doing so would provide to the Slichter toleragenic platelet composition alternative methods to maintain high quality and lower immunogenic properties of the toleragenic platelet composition or provide a higher quality toleragenic platelet composition.  That is, a person of ordinary skill in the art would have reasonably expected from the combined teachings that the application of gamma irradiation to the toleragenic platelet composition would further reduce the number of white blood cells, and provide a toleragenic platelet composition with lower immunogenic properties, which in turn provides higher acceptance rates. 
It is submitted that based on the above, toleragenic platelet compositions via leukoreduction filtration, pathogen reduction and irradiation are well known in the art.  It would further have been obvious to one having ordinary skill in the art to combine toleragenic platelet composition of Slichter with gamma irradiation in Tynngard for the purpose of maximizing the benefits of known technologies in producing toleragenic platelet compositions.  Combinations of multiple products (i.e., toleragenic platelet compositions, irradiation processes that include gamma irradiation to minimize immunogenic reactions in a patient) each known to have the same effect (i.e., non-immunogenic and/or toleragenic platelet compositions that have reduced transfusion related complications in a recipient of an allogeneic blood transfusion) to produce a final product (a toleragenic platelet composition with high acceptance rates and low prima facie obvious. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; MPEP2144.06).
In view of the above and in view of the product by process claim limitations discussed above, the combined teachings from Slichter and Tynngard teach the toleragenic composition as instantly claimed. 
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments have been fully considered and found not persuasive.
The response to arguments from the Office Action dated 9/21/2021 are expressly incorporated herein.  
With regard to Applicant’s argument that the toleragenic platelet composition is not obvious over the combination of the cited art (Reply, page 5), is not persuasive in view of the cited references and the rationale for obviousness.  As noted, the combined teachings 
As noted in the above rejection and by Applicant, claim 15 is a product by process claim (see the above paragraphs concerning product by process claim limitations and MPEP § 2113; expressly incorporated herein).  Accordingly, the toleragenic platelet composition is only relevant as to the way the platelet composition is obtained (the process) and is immaterial to the patentability of the toleragenic platelet composition (i.e., the product; see MPEP § 2113).  In view of the above, all the ancillary steps within claim 15 (as well as dependent claims 16 and 18-24) are not relevant within a product by process claim.
It is again noted that in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.
Regarding Applicant’s argument concerning Tynngard (Reply, pages 5-6), they are also not persuasive in view of the above paragraphs.  Tynngard need not teach (e.g., blood components since gamma irradiation inhibits lymphocyte proliferation.  After gamma irradiation, platelet function was evaluated during platelet storage for 7 days (page 1669, column 2, paragraph 1).  The results indicate a well-preserved quality of gamma-irradiated platelets during storage for 7 days as assessed by in vitro methods, with no difference compared to non-irradiated platelets (Abstract).  That is, as noted in the above rejection, Tynngard teaches that it was known in the art to gamma irradiate platelet products to prevent transfusion associated GVHD occurrence and that such treated platelets can be stored for seven days with no difference in platelet quality as compared to non-irradiated platelets.
Regarding Applicant’s arguments that the present inventor would not have combined the teaching of Slichter of leukoreduction in combination with pathogen reduction with the teaching of Tynngard of gamma irradiation (Reply, page 5), this is not persuasive in view of the teachings above and the rationale for obviousness.  It is noted that the standard for obviousness is not of the present inventor, rather a person of ordinary skill in the art.  Further, as noted previously, Applicant’s argument is not persuasive since the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  These arguments are not persuasive in view of MPEP § 2144 (IV) which indicates that the reason or motivation to modify the reference may often 
In view of the Tynngard’s teachings above (expressly incorporated herein) that the occurrence of transfusion-associated GVHD can be prevented by gamma irradiation, Tynngard teaches it was known in the art to gamma irradiate platelet products to prevent transfusion associated GVHD occurrence and that such treated platelets can be stored for seven days with no difference in platelet quality as compared to non-irradiated platelets (see also the rational for obviousness, above; expressly incorporated herein).
Regarding Applicant’s arguments based on the Nelson reference (Reply pages 5-6), which is based on the Declaration from Dr. Stolla that it was surprising and unexpected that gamma irradiation did not reduce the tolerability of platelets, as had been seen by the inventor herself in other cardiosurgery studies, where it was a surprising and unexpected result that gamma irradiation did not reduce tolerability (Declaration, pages 2-3, paragraphs 6-9), this is also not persuasive.
Based on the Declaration (and the Nelson reference) Applicant asserts that the utilization of gamma irradiation is not favorable for a composition as claimed and Applicant’s results are unexpected (Reply pages 5-6; Declaration pages 2-3, paragraphs 6-9).  Applicant (Declarant) cite Nelson for support (i.e., Nelson indicates that “protection afforded by LR was abrogated by g-I.”).  It is noted that Nelson does teach that their results show that gamma irradiation is unfavorable, but further states that such results are inconclusive and need further verification (i.e., confirmation). 
In response to Applicant’s arguments, upon review of the prior art, Zhu et al. (Transfusion Medicine and Hemotherapy, Vol. 41, pp. 189-196, 2014) teaches that single-
Other studies (e.g., Julmy et al., Transfusion Medicine and Hemotherapy, Vol. 41, pp. 176-181, 2014) corroborate the findings of Zhu, where Julmy indicates that gamma irradiation is currently the standard of care to avoid transfusion-associated graft-versus host disease (Background, page 176).  The data in Zhu and the other cited references indicate that one of ordinary skill in the art, at the time of invention, would have agreed with Nelson that the results are aberrant.  However, considering all the evidence, a single publication with abnormal results, which the publication itself questions, is not sufficient to establish that the results achieved by the claimed invention are unexpected.
Regarding Applicant’s argument that a reasonable expectation for success was not provided (Reply, page 6), this is not persuasive, since as noted above, such reasons 
That is, a person of ordinary skill in the art would have reasonably expected from the combined teachings that the application of gamma irradiation to the toleragenic platelet composition would further reduce the number of white blood cells, and provide a toleragenic platelet composition with lower immunogenic properties, which in turn provides higher acceptance rates. 
As noted, toleragenic platelet compositions via leukoreduction filtration, pathogen reduction and irradiation are well known in the art.  It would further have been obvious to one having ordinary skill in the art to combine toleragenic platelet composition of Slichter with gamma irradiation in Tynngard for the purpose of maximizing the benefits of known technologies in producing toleragenic platelet compositions.  Combinations of multiple products (i.e., toleragenic platelet compositions, irradiation processes that include gamma irradiation to minimize immunogenic reactions in a patient) each known to have the same effect (i.e., non-immunogenic and/or toleragenic platelet compositions that have reduced transfusion related complications in a recipient of an allogeneic blood transfusion) to produce a final product (a toleragenic platelet composition with high acceptance rates and low immunogenic properties) having the same effect (i.e., a blood transfusion product with reduced transfusion related complications) is prima facie obvious. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....[T]he idea of combining them flows logically from In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; MPEP2144.06).
As noted previously, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  These arguments are not persuasive in view of MPEP § 2144 (IV) which indicates that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. 
Further, MPEP § 2144 (IV) indicates that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
In view of the above, “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
Accordingly, the rejection has been maintained.

Conclusion

No claims are allowed.  No claims are free of the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631